DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for lack of prosecution.
On July 30, 2010, Plaintiff filed his Complaint, which listed his address as 324 ½ Berry Dale Avenue, Medford, OR 97501. The court mailed a Notice of Filing to Plaintiff on August 6, 2010, to that address. The Notice of Filing was returned by the post office on August 18, 2010, stamped "No Such Number." Court staff mailed the Notice of Filing again on August 18, 2010, to the same address. The mailing was again returned by the post office on August 27, 2010, stamped "No Such Number Unable to Forward."
Court staff attempted to contact Plaintiff by telephone on August 27, 2010, by calling 541.778.5357, the number listed on Plaintiff's Complaint. The telephone operator informed court staff that the "number or code you have dialed is incorrect."
A case management conference was scheduled by the court for October 25, 2010, at 11:00 a.m. Notice of that hearing was mailed September 10, 2010, to Plaintiff at the address listed on his Complaint. That notice was also returned by the post office on September 16, 2010, indicating there is no such address. *Page 2 
As of this date, Plaintiff has not contacted the court updating the court with a different address or telephone number. Under such circumstances, the court finds that the case management conference must be cancelled and the appeal should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on October 14, 2010. The Court filed and entered thisdocument on October 14, 2010.